EXHIBIT 99.1 GLOSSARY OF TERMS AND ABBREVIATIONS PPL Corporation and its current and former subsidiaries Emel - Empresas Emel S.A., a Chilean electric distribution holding company in which PPL Global had a majority ownership interest until its sale in November 2007. Griffith - a 600 MW gas-fired station in Kingman, Arizona, that was jointly owned by an indirect subsidiary of PPL Generation and LS Power Group until the sale of PPL Generation's interest in June 2006. Hyder - Hyder Limited, a subsidiary of WPDL that was the previous owner of South Wales Electricity plc.In March 2001, South Wales Electricity plc was acquired by WPDH Limited and renamed WPD (South Wales). PPL- PPL Corporation, the parent holding company of PPL Electric, PPL Energy Funding and other subsidiaries. PPL Capital Funding - PPL Capital Funding, Inc., a wholly-owned financing subsidiary of PPL. PPL Electric- PPL Electric Utilities Corporation, a regulated utility subsidiary of PPL that transmits and distributes electricity in its service territory and provides electric supply to retail customers in this territory as a PLR. PPL Energy Funding - PPL Energy Funding Corporation, a subsidiary of PPL and the parent company of PPL Energy Supply. PPL EnergyPlus - PPL EnergyPlus, LLC, a subsidiary of PPL Energy Supply that markets and trades wholesale and retail electricity and gas, and supplies energy and energy services in deregulated markets. PPL Energy Supply - PPL Energy Supply, LLC, a subsidiary of PPL Energy Funding and the parent company of PPL Generation, PPL EnergyPlus, PPL Global and other subsidiaries. PPL Gas Utilities - PPL Gas Utilities Corporation, a regulated utility that provided natural gas distribution, transmission and storage services, and the competitive sale of propane, which was a subsidiary of PPL until its sale in October PPL Generation - PPL Generation, LLC, a subsidiary of PPL Energy Supply that owns and operates U.S. generating facilities through various subsidiaries. PPL Global - PPL Global, LLC, a subsidiary of PPL Energy Supply that primarily owns and operates a business in the U.K. that is focused on the regulated distribution of electricity. PPL Holtwood - PPL Holtwood, LLC, a subsidiary of PPL Generation that owns hydroelectric generating operations in Pennsylvania. PPL Maine - PPL Maine, LLC, a subsidiary of PPL Generation that owns generating operations in Maine. PPL Martins Creek - PPL Martins Creek, LLC, a subsidiary of PPL Generation that owns generating operations in Pennsylvania. PPL Montana - PPL Montana, LLC, an indirect subsidiary of PPL Generation that generates electricity for wholesale sales in Montana and the Pacific Northwest. PPL Services - PPL Services Corporation, a subsidiary of PPL that provides shared services for PPL and its subsidiaries. PPL Susquehanna - PPL Susquehanna, LLC, the nuclear generating subsidiary of PPL Generation. PPL Transition Bond Company - PPL Transition Bond Company, LLC, a subsidiary of PPL Electric that was formed to issue transition bonds under the Customer Choice Act. SIUK Capital Trust I - a business trust created to issue preferred securities, the common equity of which was held by WPD LLP.The preferred securities were redeemed in February 2007. SIUK Limited -a former intermediate holding company within the WPDH Limited group.In January 2003, SIUK Limited transferred its assets and liabilities to WPD LLP. WPD - refers collectively to WPDH Limited and WPDL. WPD LLP - Western Power Distribution LLP, a wholly-owned subsidiary of WPDH Limited, which owns WPD (South West) and WPD (South Wales). WPD(South Wales) - Western Power Distribution (South Wales) plc, a British regional electric utility company. WPD(South West) - Western Power Distribution (South West) plc, a British regional electric utility company. WPDH Limited - Western Power Distribution Holdings Limited, an indirect, wholly-owned subsidiary of PPL Global.WPDH Limited owns WPD LLP. WPDL - WPD Investment Holdings Limited, an indirect wholly-owned subsidiary of PPL Global.WPDL owns 100% of the common shares of Hyder. Other terms and abbreviations 401(h) account - A sub-account established within a qualified pension trust to provide for the payment of retiree medical costs. £ - British pounds sterling. 1945 First Mortgage Bond Indenture - PPL Electric's Mortgage and Deed of Trust, dated as of October 1, 1945, to Deutsche Bank Trust Company Americas, as trustee, as supplemented. 2001 Senior Secured Bond Indenture - PPL Electric's Indenture, dated as of August 1, 2001, to The Bank of New York Mellon (as successor to JPMorgan Chase Bank), as trustee, as supplemented. AFUDC (Allowance for Funds Used During Construction) - the cost of equity and debt funds used to finance construction projects of regulated businesses, which is capitalized as part of construction cost. A.M. Best - A.M. Best Company, a company that reports on the condition of insurance companies. AOCI - accumulated other comprehensive income or loss. APB - Accounting Principles Board. ARB - Accounting Research Bulletin. ARO - asset retirement obligation. Bcf - billion cubic feet. Black Lung Trust - a trust account maintained under federal and state Black Lung legislation for the payment of claims related to disability or death due to pneumoconiosis. CAIR - the EPA's Clean Air Interstate Rule. Clean Air Act - federal legislation enacted to address certain environmental issues related to air emissions, including acid rain, ozone and toxic air emissions. COLA - license application for a combined construction permit and operating license from the NRC. CTC - competitive transition charge on customer bills to recover allowable transition costs under the Customer Choice Act. Customer Choice Act- the Pennsylvania Electricity Generation Customer Choice and Competition Act, legislation enacted to restructure the state's electric utility industry to create retail access to a competitive market for generation of electricity. DEP - Department of Environmental Protection, a state government agency. DOE - Department of Energy, a U.S. government agency. EITF - Emerging Issues Task Force, an organization that assists the FASB in improving financial reporting through the identification, discussion and resolution of financial accounting issues within the framework of existing authoritative literature. EMF - electric and magnetic fields. EPA - Environmental Protection Agency, a U.S. government agency. EPS - earnings per share. ESOP - Employee Stock Ownership Plan. EWG - exempt wholesale generator. FASB- Financial Accounting Standards Board, a rulemaking organization that establishes financial accounting and reporting standards. FERC - Federal Energy Regulatory Commission, the federal agency that regulates, among other things, interstate transmission and wholesale sales of electricity, hydroelectric power projects and related matters. FIN - FASB Interpretation. Fitch - Fitch, Inc. FSP - FASB Staff Position. FTR - financial transmission rights, which are financial instruments established to manage price risk related to electricity transmission congestion.They entitle the holder to receive compensation or require the holder to remit payment for certain congestion-related transmission charges that arise when the transmission grid is congested. GAAP - generally accepted accounting principles in the U.S. GWh - gigawatt-hour, one million kilowatt-hours. HMRC - HM Revenue & Customs.The tax authority in the U.K, formerly known as Inland Revenue. IBEW - International Brotherhood of Electrical Workers. ICP - Incentive Compensation Plan. ICPKE - Incentive Compensation Plan for Key Employees. Ironwood - a natural gas-fired power plant in Lebanon, Pennsylvania with a winter rating of 759 MW. IRS- Internal Revenue Service, a U.S. government agency. ISO - Independent System Operator. ITC - intangible transition charge on customer bills to recover intangible transition costs associated with securitizing stranded costs under the Customer Choice Act. kVA- kilovolt-ampere. kWh - kilowatt-hour, basic unit of electrical energy. LCIDA -Lehigh County Industrial Development Authority. LIBOR-London Interbank Offered Rate. MACT - maximum achievable control technology. Montana Power - The Montana Power Company, a Montana-based company that sold its generating assets to PPL Montana in December 1999.Through a series of transactions consummated during the first quarter of 2002, Montana Power sold its electricity delivery business to NorthWestern. Moody's - Moody's Investors Service, Inc. MTM - mark-to-market. MVA - megavolt-ampere. MW - megawatt, one thousand kilowatts. MWh - megawatt-hour, one thousand kilowatt-hours. NERC - North American Electric Reliability Corporation. NorthWestern - NorthWestern Corporation, a Delaware corporation, and successor in interest to Montana Power's electricity delivery business, including Montana Power's rights and obligations under contracts with PPL Montana. NPDES - National Pollutant Discharge Elimination System. NRC - Nuclear Regulatory Commission, the federal agency that regulates nuclear power facilities. NUGs(Non-Utility Generators) - generating plants not owned by public utilities, whose electrical output must be purchased by utilities under the PURPA if the plant meets certain criteria. NYMEX- New York Mercantile Exchange. OCI - other comprehensive income or loss. Ofgem- Office of Gas and Electricity Markets, the British agency that regulates transmission, distribution and wholesale sales of electricity and related matters. OSM - Office of Surface Mining, a U.S. government agency. PEDFA - Pennsylvania Economic Development Financing Authority. PJM(PJM Interconnection, L.L.C.) - operator of the electric transmission network and electric energy market in all or parts of Delaware, Illinois, Indiana, Kentucky, Maryland, Michigan, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee, Virginia, West Virginia and the District of Columbia. PLR (Provider of Last Resort) - the role of PPL Electric in providing default electricity supply to retail customers within its delivery territory who have not chosen to select an alternative electricity supplier under the Customer Choice Act. PP&E- property, plant and equipment. PUC- Pennsylvania Public Utility Commission, the state agency that regulates certain ratemaking, services, accounting and operations of Pennsylvania utilities. PUC Final Order - final order issued by the PUC on August27, 1998, approving the settlement of PPL Electric's restructuring proceeding. PUHCA - Public Utility Holding Company Act of 1935, legislation passed by the U.S. Congress.Repealed effective February 2006 by the Energy Policy Act of 2005. PURPA -Public Utility Regulatory Policies Act of 1978, legislation passed by the U.S. Congress to encourage energy conservation, efficient use of resources and equitable rates. Regulation S-K - SEC regulation governing the content of reports and other documents required to be filed pursuant to the federal securities laws. RFC- ReliabilityFirst Corporation (the regional reliability entity that replaced the Mid-Atlantic Area Coordination Council). RMC - Risk Management Committee. RMR - reliability must run.Describes a generation facility that is operated at the request of an ISO to ensure system reliability, generally in a transmission constrained area of the electricity system. RTO - Regional Transmission Organization. SAB - Staff Accounting Bulletin. Sarbanes-Oxley- Sarbanes-Oxley Act of 2002, which sets requirements for management's assessment of internal controls for financial reporting.It also requires an independent auditor to make its own assessment. SCR - selective catalytic reduction, a pollution control process. Scrubber - an air pollution control device that can remove particulates and/or gases (such as sulfur dioxide) from exhaust gases. SEC - Securities and Exchange Commission, a U.S. government agency whose primary mission is to protect investors and maintain the integrity of the securities markets. SFAS - Statement of Financial Accounting Standards, the accounting and financial reporting rules issued by the FASB. S&P - Standard & Poor's Ratings Services. Smart meter - an electric meter that utilizes smart metering technology. Smart metering technology - technology that can measure, among other things, time of electricity consumption to permit offering rate incentives for usage during lower cost or demand intervals. Superfund - federal environmental legislation that addresses remediation of contaminated sites; states also have similar statutes. Synfuel projects - production facilities that manufactured synthetic fuel from coal or coal byproducts.Favorable federal tax credits, which expired effective December 31, 2007, were available on qualified synthetic fuel products. Tolling agreement- agreement whereby the owner of an electric generating facility agrees to use that facility to convert fuel provided by a third party into electric energy for delivery back to the third party. Total shareowner return- increase in market value of a share of the Company's common stock plus the value of all dividends paid on a share of the common stock during the applicable performance period, divided by the price of the common stock as of the beginning of the performance period. VaR - value-at-risk. VEBA - Voluntary Employee Benefit Association Trust, trust accounts for health and welfare plans for future benefit payments for employees, retirees or their beneficiaries. Accounting Pronouncements APB Opinion No. 23 - Accounting for Income Taxes-Special Areas. EITF 87-24 - Allocation of Interest to Discontinued Operations. EITF 88-1 - Determination of Vested Benefit Obligation for a Defined Benefit Pension Plan. EITF 92-13 - Accounting for Estimated Payments in Connection with the Coal Industry Retiree Health Benefit Act of 1992. EITF 93-7 - Uncertainties Related to Income Taxes in a Purchase Business Combination. EITF 93-17 - Recognition of Deferred Tax Assets for a Parent Company's Excess Tax Basis in the Stock of a Subsidiary That Is Accounted for as a Discontinued Operation. EITF 01-8 - Determining Whether an Arrangement Contains a Lease. EITF 02-3 - Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities. EITF 03-11- Reporting Realized Gains and Losses on Derivative Instruments That are Subject to FASB Statement No. 133 and Not "Held for Trading Purposes" as Defined in Issue No. 02-3. EITF 08-5 - Issuer's Accounting for Liabilities Measured at Fair Value with a Third-Party Credit Enhancement. FIN 39 - Offsetting of Amounts Related to Certain Contracts, as amended and interpreted. FIN 45 - Guarantor's Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others, an Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34. FIN 46(R) - Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51. FIN 47 - Accounting for Conditional Asset Retirement Obligations, an interpretation of FASB Statement No. 143. FIN 48 - Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109, as amended and interpreted. FSP APB 14-1 - Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement). FSP EITF 03-6-1 - Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities. FSP FAS 115-1 and FAS 124-1 - The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments. FSP FAS 132(R)-1 - Employers' Disclosures about Postretirement Benefit Plan Assets. FSP FAS 140-4 and FIN 46(R)-8 - Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities. FSP FAS 157-1 - Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13. FSP FAS 157-2 - Effective Date of FASB Statement No. 157. FSP FAS 157-3 - Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active. SAB Topic 5M - Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities. SFAS 5 - Accounting for Contingencies. SFAS 13 - Accounting for Leases and its interpretations. SFAS 34 - Capitalization of Interest Cost. SFAS 71 - Accounting for the Effects of Certain Types of Regulation. SFAS 87 - Employers' Accounting for Pensions. SFAS 106 - Employers' Accounting for Postretirement Benefits Other than Pensions. SFAS 109 - Accounting for Income Taxes. SFAS 112 - Employers' Accounting for Postemployment Benefits, an amendment of FASB Statements No. 5 and 43. SFAS 115 - Accounting for Certain Investments in Debt and Equity Securities and its interpretations. SFAS 123(R) - Share-Based Payment. SFAS 128 - Earnings per Share. SFAS 132(R) - Employers' Disclosures about Pensions and Other Postretirement Benefits. SFAS 133 - Accounting for Derivative Instruments and Hedging Activities, as amended and interpreted. SFAS 140 - Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Financial Liabilities. SFAS 141 - Business Combinations. SFAS 141(R) - Business Combinations (revised 2007). SFAS 142 - Goodwill and Other Intangible Assets. SFAS 143 - Accounting for Asset Retirement Obligations. SFAS 144 - Accounting for the Impairment or Disposal of Long-Lived Assets and its interpretations. SFAS 146 - Accounting for Costs Associated with Exit or Disposal Activities. SFAS 153 - Exchanges of Nonmonetary Assets - an amendment of APB Opinion No. 29. SFAS 157 - Fair Value Measurements, as amended. SFAS 158 - Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106 and 132(R). SFAS 159 - The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115. SFAS 160 - Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51. SFAS 161 - Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133. (THIS PAGE LEFT BLANK INTENTIONALLY.) ITEM 6.SELECTED FINANCIAL AND OPERATING DATA PPL Corporation (a)(b)(c) Income Items - millions Operating revenues $ Operating income Income from continuing operations after income taxes attributable to PPL Net income attributable to PPL Balance Sheet Items - millions (d) Property, plant and equipment - net (e) Recoverable transition costs Total assets Long-term debt (e) Long-term debt with affiliate trusts 89 89 89 Preferred securities of a subsidiary (f) 51 51 Common equity Short-term debt 92 42 42 Total capital provided by investors (e) Capital lease obligations 10 11 11 Financial Ratios Return on average common equity - % Embedded cost rates (d) Long-term debt - % Preferred securities - % Times interest earned before income taxes Ratio of earnings to fixed charges - total enterprise basis (g) Common Stock Data Number of shares outstanding - Basic - thousands Year-end Average Number of shareowners of record (d) Income from continuing operations after income taxes available to PPL common shareowners - Basic EPS $ Income from continuing operations after income taxes available to PPL common shareowners - Diluted EPS $ Net income available to PPL common shareowners - Basic EPS $ Net income available to PPL common shareowners - Diluted EPS $ Dividends declared per share of common stock $ Book value per share (d) $ Market price per share (d) $ Dividend payout ratio - % (h) 54 37 49 55 44 Dividend yield - % (i) Price earnings ratio (h) (i) Sales Data - millions of kWh Domestic - Electric energy supplied - retail Domestic - Electric energy supplied - wholesale (j) Domestic - Electric energy delivered International - Electric energy delivered (k) (a) The earnings each year were affected by several special items that management considers significant.See "Earnings" in Management's Discussion and Analysis of Financial Condition and Results of Operations for a description of special items in 2008, 2007 and 2006. (b) See "Item 1A. Risk Factors" and Note 15 to the Financial Statements for uncertainties that could affect PPL's future financial condition. (c) Data for certain years are reclassified to conform to the current presentation, which includes the classifications as discontinued operations.See Note 10 to the Financial Statements for additional information.In addition, certain amounts have been adjusted to reflect the retrospective application of FSP EITF 03-6-1, FSP APB 14-1 and SFAS 160.See "New Accounting Standards" within Note 1 to the Financial Statements for additional information. (d) As of each respective year-end. (e) The year 2007 excludes amounts related to PPL's natural gas distribution and propane businesses that had been classified as held for sale at December 31, 2007.See Note 10 to the Financial Statements for additional information. (f) Amounts are included in "Noncontrolling Interests" on the Balance Sheets. (g) Computed using earnings and fixed charges of PPL and its subsidiaries.Fixed charges consist of interest on short- and long-term debt, amortization of debt discount, expense and premium - net, other interest charges, the estimated interest component of operating rentals and preferred securities distributions of subsidiaries.See Exhibit 12(a) for additional information. (h) Based on diluted EPS. (i) Based on year-end market prices. (j) All years include kWh associated with the Long Island generation business and the majority of PPL Maine's hydroelectric business that have been classified as discontinued operations. (k) Years 2007 and earlier include the deliveries associated with the Latin American businesses, until the dates of their sale in 2007. PPL CORPORATION ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview PPL is an energy and utility holding company with headquarters in Allentown, PA.Please refer to "Item 1. Business - Background" for descriptions of PPL's reportable segments, which are Supply, International Delivery and Pennsylvania Delivery.Through its subsidiaries, PPL is primarily engaged in the generation and marketing of electricity in two key markets - the northeastern and western U.S. - and in the delivery of electricity in Pennsylvania and the U.K.PPL's overall strategy is to achieve disciplined growth in energy supply margins while limiting volatility in both cash flows and earnings and to achieve stable, long-term growth in its regulated electricity delivery businesses through efficient operations and strong customer and regulatory relations.More specifically, PPL's strategy for its electricity generation and marketing business is to match energy supply with load, or customer demand, under contracts of varying lengths with creditworthy counterparties to capture profits while effectively managing exposure to energy and fuel price volatility, counterparty credit risk and operational risk.PPL's strategy for its electricity delivery businesses is to own and operate these businesses at the most efficient cost while maintaining high quality customer service and reliability. PPL faces several risks in its generation business, principally electricity and capacity wholesale price risk, fuel supply and price risk, power plant performance, evolving regulatory frameworks and counterparty credit risk.PPL attempts to manage these risks through various means.For instance, PPL operates a portfolio of generation assets that is diversified as to geography, fuel source, cost structure and operating characteristics.PPL expects to expand its generation capacity over the next several years through power uprates at certain of its existing power plants, and is continually evaluating the potential construction of new plants and the potential acquisition of existing plants or businesses.PPL is and will continue to remain focused on the operating efficiency and availability of its existing and any newly constructed or acquired power plants.In addition, PPL has executed and continues to pursue contracts of varying lengths for energy sales and fuel supply, while using other means to mitigate the risks associated with adverse changes in the difference, or margin, between the cost to produce electricity and the price at which PPL sells it.PPL's future profitability will be affected by whether PPL decides to, or is able to, continue to enter into long-term or intermediate-term power sales and fuel purchase agreements or renew its existing agreements and prevailing market conditions.Currently, PPL's commitments for energy sales are satisfied through its own generation assets and supply purchased from third parties.PPL markets and trades around its physical portfolio of generating assets through integrated generation, marketing and trading functions. PPL has adopted risk management programs that, among other things, are designed to monitor and manage its exposure to earnings and cash flow volatility related to changes in energy and fuel prices, interest rates, foreign currency exchange rates, counterparty credit quality and the operating performance of its generating units. The principal challenge that PPL faces in its electricity delivery businesses is to maintain high quality customer service and reliability in a cost-effective manner.PPL's electricity delivery businesses are rate-regulated.Accordingly, these businesses are subject to regulatory risk with respect to costs that may be recovered and investment returns that may be collected through customer rates.In particular, uncertainty driven by potential changes in the regulatory treatment of PPL Electric's PLR obligation after 2009, when its full requirements supply contracts with PPL EnergyPlus expire, presents a risk for the Pennsylvania electricity delivery business.The Customer Choice Act requires electricity delivery companies, like PPL Electric, to act as a PLR of electricity supply and provides that electricity supply costs will be recovered by such companies pursuant to regulations to be established by the PUC.As discussed in more detail in Note 15 to the Financial Statements, there are a number of ongoing regulatory and legislative activities that may affect PPL Electric's recovery of supply costs after 2009.In May 2007, the PUC approved PPL Electric's plan to procure default electricity supply in 2007 through 2009 for retail customers who do not choose an alternative competitive supplier in 2010.Pursuant to this plan, PPL Electric has contracted for two-thirds of the 2010 electricity supply it expects to need for residential, small commercial and small industrial customers.In August 2008, the PUC approved a plan proposed by PPL Electric, under which its residential and small commercial customers, beginning in 2008, could begin to pay in advance to smooth the impact of price increases when generation rate caps expire in 2010.Approximately 10% of PPL Electric's customers are participating in the plan.In February 2009, PPL Electric asked the PUC for permission to offer customers a second option for reducing the potential initial impact of higher electricity prices resulting from expiration of the generation rate caps.If approved by the PUC, this option would enable eligible residential and eligible small-business customers to defer payment of any increase greater than 25% in their 2010 electric bills.The 25% will be calculated on an average rate schedule usage basis, and will be based on a comparison of currently estimated 2009 bills to currently estimated 2010 bills.In September 2007, the PUC regulations became effective regarding the obligation of Pennsylvania electric utilities to provide default electricity supply in 2011 and beyond.In August 2008, PPL Electric filed for PUC approval of its post-2010 supply procurement plan under these regulations.In addition to this regulatory activity, in October 2008, the legislature passed and the Pennsylvania Governor signed a bill that, among other things:(i) requires electric utilities to meet specified goals for reduction in use and peak demand; (ii) establishes procedures and standards for the purchase of PLR supply; and (iii) requires utilities to install smart metering technology and offer time-of-use rates.Utilities must file with the PUC by July1, 2009, for approval of plans to meet the conservation and demand side requirements of the legislation.The Governor recently publicly stated that he expects some form of rate mitigation to be passed by the state legislature.In addition, in the last legislative session, certain Pennsylvania legislators introduced legislation to extend generation rate caps or otherwise limit cost recovery through rates for Pennsylvania utilities beyond the end of their transition periods, which in PPL Electric's case is December 31, 2009.It is possible that similar legislation could be reintroduced.If such legislation were introduced and ultimately enacted, PPL Electric could experience substantial operating losses, cash flow shortfalls and other adverse financial impacts. In addition to the activities discussed above relating to PPL Electric's PLR obligations, PPL Electric is engaged in three other major regulatory proceedings.First, in April 2008, the FERC granted PPL Electric's request for incentive rate treatment for the Susquehanna-Roseland 500 kV Transmission Line.Those incentives are:(i) a 1.25% increase to the return on equity previously approved for the project, (ii) inclusion of construction work in progress in rate base, and (iii) recovery of all costs if the line is abandoned.In addition, FERC granted PPL Electric a 0.5% increase to the return on equity previously approved for its continuing membership in PJM.Second, in August 2008, PPL Electric requested permission from FERC to replace its stated rates for transmission service with a formula rate.In October 2008, FERC permitted PPL Electric's proposed formula rate to go into effect, subject to refund.The matter is in settlement discussions before an administrative law judge.Third, in January 2009, PPL Electric filed its application with the PUC requesting permission to site and construct the Susquehanna-Roseland line.PUC review is expected to take approximately one year. PPL faces additional financial risks in conducting international operations, such as fluctuations in foreign currency exchange rates.PPL attempts to manage these financial risks through its risk management programs. In order to manage financing costs and access to credit markets, a key objective for PPL's business as a whole is to maintain a strong credit profile.PPL continually focuses on maintaining an appropriate capital structure and liquidity position. See "Item 1A. Risk Factors" for more information concerning these and other material risks PPL faces in its businesses. The purpose of "Management's Discussion and Analysis of Financial Condition and Results of Operations" is to provide information concerning PPL's past and expected future performance in implementing the strategies and managing the risks and challenges mentioned above.Specifically: · "Results of Operations" provides an overview of PPL's operating results in 2008, 2007 and 2006, including a review of earnings, with details of results by reportable segment.It also provides a brief outlook for 2009. · "Financial Condition - Liquidity and Capital Resources" provides an analysis of PPL's liquidity position and credit profile, including its sources of cash (including bank credit facilities and sources of operating cash flow) and uses of cash (including contractual obligations and capital expenditure requirements) and the key risks and uncertainties that impact PPL's past and future liquidity position and financial condition.This subsection also includes a listing and discussion of PPL's current credit ratings. · "Financial Condition - Risk Management - Energy Marketing & Trading and Other" provides an explanation of PPL's risk management programs relating to market risk and credit risk. · "Application of Critical Accounting Policies" provides an overview of the accounting policies that are particularly important to the results of operations and financial condition of PPL and that require its management to make significant estimates, assumptions and other judgments. In 2009, PPL Generation signed a definitive agreement to sell its Long Island generation business and related tolling agreements.Also in 2009, PPL Maine signed a definitive agreement to sell the majority of its hydroelectric generation business.Both businesses are included in the Supply segment and PPL expects both sales to close in 2009.In 2008, PPL completed the sale of its natural gas distribution and propane businesses, which were included in the Pennsylvania Delivery segment.In 2007, PPL sold its regulated electricity delivery businesses in Latin America, which were included in the International Delivery segment.See Note 10 to the Financial Statements for additional information. Market Events The continued downturn in the financial markets has increased the complexity of managing credit risk, responding to liquidity needs, measuring derivatives and other financial instruments at fair value, and managing market price risk.Global bank credit capacity has been reduced dramatically and the cost of renewing or establishing new credit facilities has increased significantly.New bank credit facilities generally are being restricted to less than one-year terms, thereby introducing uncertainties as to businesses' ability to enter into long-term energy commitments or reliably estimate the longer-term cost and availability of credit. Commodity Price Risk The volatility of wholesale energy prices due to the continued financial downturn significantly impacted PPL's earnings in 2008.See "Statement of Income Analysis - Domestic Gross Energy Margins - Domestic Gross Energy Margins By Region" for further discussion. Credit risk Credit risk is the risk that PPL would incur a loss as a result of nonperformance by counterparties of their contractual obligations.PPL maintains credit policies and procedures to limit counterparty credit risk.The continued volatility and downturn in financial and commodity markets during 2008 have generally increased PPL's exposure to credit risk.See Note 19 to the Financial Statements for additional information about credit concentration and "Risk Management - Energy Marketing & Trading and Other - Credit Risk" for more information on credit risk. Liquidity Issues The continued downturn in financial markets has generally made obtaining new sources of bank and capital markets funding more difficult and costly.During this challenging period, PPL expects to continue to have access to adequate sources of liquidity through operating cash flows, cash and cash equivalents, short-term investments and its credit facilities.In 2009, subject to market conditions, PPL plans to issue up to $300 million in long-term debt securities and to remarket to unaffiliated investors $150 million of tax-exempt bonds that were issued by the PEDFA in December 2008 on behalf of PPL Energy Supply and for which a subsidiary of PPL Energy Supply acted as initial purchaser.PPL does not expect to need to issue any commercial paper during 2009, but may do so from time to time to facilitate short-term cash flow needs if commercial paper market conditions improve.See "Financial Condition - Liquidity and Capital Resources" for an expanded discussion of PPL's liquidity position and a discussion of financing transactions. Valuations in Inactive Markets The continued downturn in the financial markets has generally made it difficult to determine the fair value of certain assets and liabilities in inactive markets.Management has reviewed the activity in the energy and financial markets in which PPL transacts, concluding that substantially all of these markets were active as of December 31, 2008, with the exception of the market for auction rate securities.See Notes 18 and 23 to the Financial Statements and "Financial Condition - Liquidity and Capital Resources - Auction Rate Securities" for a discussion of these investments. Securities Price Risk Declines in the market price of debt and equity securities resulted in unrealized losses that have reduced the asset values of PPL's investments in its nuclear decommissioning trust funds and defined benefit plans.The nuclear plant decommissioning trust funds experienced negative investment returns during 2008.The assets in these funds support the costs to decommission the Susquehanna nuclear plant when its licenses, subject to any extensions, expire in 2022 and 2024.The obligation to decommission the nuclear plant is long-term in nature, exposing the assets held in the funds to price risk.PPL actively monitors the performance of the investments held in the funds and periodically reviews the funds' investment allocations. See "Financial Condition - Risk Management - Energy Marketing & Trading and Other - Nuclear Decommissioning Trust Funds - Securities Price Risk" for additional information on securities price risk. PPL's defined benefit plans experienced negative investment returns in 2008, impacting the funded status of those plans as disclosed in Note 13 to the Financial Statements.Determination of the funded status of defined benefit plans, contribution requirements and net periodic defined benefit costs for future years are subject to changes in several assumptions, including the performance of the assets in the plans.See "Application of Critical Accounting Policies - Defined Benefits" for a discussion of the assumptions and sensitivities regarding those assumptions. The information provided in this Item 7 should be read in conjunction with PPL's Consolidated Financial Statements and the accompanying Notes. Terms and abbreviations are explained in the glossary.Dollars are in millions, except per share data, unless otherwise noted. Results of Operations Earnings Net income attributable to PPL and the related EPS were: Net income attributable to PPL $ $ $ EPS - basic $ $ $ EPS - diluted $ $ $ The changes in net income attributable to PPL from year to year were, in part, due to several special items that management considers significant.Details of these special items are provided within the review of each segment's earnings. The year-to-year changes in significant earnings components, including domestic gross energy margins by region and significant income statement line items, are explained in the "Statement of Income Analysis." PPL's earnings beyond 2008 are subject to various risks and uncertainties.See "Forward-Looking Information," "Item 1A. Risk Factors," the rest of this Item 7 and Note 15 to the Financial Statements for a discussion of the risks, uncertainties and factors that may impact PPL's future earnings. Segment Results Net income attributable to PPL by segment was: Supply $ $ $ International Delivery Pennsylvania Delivery Total $ $ $ Supply Segment The Supply segment primarily consists of the domestic energy marketing, domestic generation and domestic development operations of PPL Energy Supply.In 2009, PPL Generation signed a definitive agreement to sell its Long Island generation business, and PPL Maine signed a definitive agreement to sell the majority of its hydroelectric generation business.These sales are expected to close in 2009.See Note 10 to the Financial Statements for additional information.In August 2007, PPL completed the sale of its domestic telecommunication operations.See Note 9 to the Financial Statements for additional information. The Supply segment results in 2008, 2007 and 2006 reflect the reclassification of the revenues and expenses of the Long Island generation business and the majority of the Maine hydroelectric generation business to Discontinued Operations.The Supply segment results in 2006 also reflect the reclassification of PPL's interest in the Griffith plant's operating revenues and expenses from certain income statement line items to Discontinued Operations.See Note10 to the Financial Statements for additional information. Supply segment net income attributable to PPL was: Energy revenues External (a) $ $ $ Intersegment Energy-related businesses Total operating revenues Fuel and energy purchases External (a) Intersegment Other operation and maintenance Depreciation Taxes, other than income 19 31 34 Energy-related businesses Total operating expenses Other Income - net ) 37 2 Interest Expense Income Taxes Income (Loss) from Discontinued Operations 15 12 (6 ) Net Income Net Income Attributable to Noncontrolling Interests 2 3 3 Net Income Attributable to PPL $ $ $ (a) Includes unrealized gains and losses from economic activity.See Note19 to the Financial Statements for additional information. The after-tax changes in net income attributable to PPL between these periods were due to the following factors. 2008 vs. 2007 2007 vs. 2006 Eastern U.S. non-trading margins $ ) $ 63 Western U.S. non-trading margins 5 16 Net energy trading margins ) 3 Energy-related businesses (4 ) 33 Other operation and maintenance 17 ) Depreciation ) (4 ) Taxes, other than income 7 2 Other income - net (8 ) 15 Interest expense ) ) Income taxes ) 5 Discontinued operations, net of special item (Note 10) 3 2 Other 3 (3 ) Special items 64 $ ) $ · See "Domestic Gross Energy Margins" for an explanation of non-trading margins by geographic region and for an explanation of net energy trading margins. · The increased contributions from energy-related businesses in 2007 compared with 2006, was primarily due to improved earnings contributions from synfuel projects resulting primarily from higher net gains on options purchased to hedge the risk associated with the phase-out of synthetic fuel tax credits.These net gains were partially offset by higher operating losses due to increased production and by lower utilization of tax credits due to the level of crude oil prices. · Other operation and maintenance expenses decreased in 2008 compared with 2007, primarily due to lower costs at PPL's coal-fired, hydroelectric and nuclear power plants, and lower defined benefit costs, partially offset by higher bad debt expense.Other operation and maintenance expenses increased in 2007 compared with 2006, primarily due to higher defined benefit costs and costs at PPL's coal-fired, hydroelectric and nuclear power plants. · Depreciation expense was higher in 2008 compared with 2007, primarily due to the Montour scrubbers and Susquehanna uprate projects that were placed in-service in 2008. · Other income - net increased in 2007 compared with 2006, primarily due to an increase in interest income and higher gains on sales of real estate. · Interest expense increased in 2008 compared with 2007, primarily due to increased interest on long-term debt resulting from new issuances, partially offset by hedging activities.Interest expense increased in 2007 compared with 2006, primarily due to increased interest on long-term debt resulting from new issuances. · Income taxes increased in 2008 compared with 2007, primarily due to the loss of synfuel tax credits as the projects ceased operation at the end of 2007. The following after-tax amounts, which management considers special items, also had a significant impact on the Supply segment earnings. MTM adjustments from economic activity (Note 19) $ $ 32 $ ) Off-site remediation of ash basin leak (Note 15) 1 6 Impairment of domestic telecommunication operations (Note 9) ) Settlement of Wallingford cost-based rates (a) 33 Impairment of transmission rights(b) ) Sale of interest in the Griffith plant (Note10) ) Reduction in Enron reserve (c) 11 Impairment of synfuel-related assets (Note 15) (6 ) Workforce reduction (Note13) (4 ) (3 ) PJM billing dispute (d) (1 ) ) Montana basin seepage litigation (Note 15) (5 ) Synthetic fuel tax adjustment (Note 15) ) Asset impairments (e) ) Impairment of nuclear decommissioning trust investments (Note 23) ) (3 ) Impairments and other impacts - emission allowances (Note15) ) Total $ $ 24 $ ) (a) In 2003, PPL Wallingford and PPL EnergyPlus sought from the FERC cost-based payments based upon the RMR status of four units at the Wallingford, Connecticut generating facility.In 2007, as a result of a settlement agreement, PPL recognized $55 million of revenue and $4 million of interest income related to the settlement agreement. (b) See "Other Operation and Maintenance" for more information on the $23 million pre-tax impairment recorded in 2007. (c) In 2006, PPL and PPL Energy Supply sold their Enron Corporation (Enron) bankruptcy claims that related to past due receivables to an independent third party.In conjunction with the sale, PPL Energy Supply reduced the associated allowance for doubtful accounts.The effect of this change was to increase income from continuing operations after income taxes attributable to PPL and net income attributable to PPL by $11 million ($0.03 per share, basic and diluted).PPL Energy Supply remained liable if any of the claims were disallowed by the bankruptcy court, under certain circumstances.During 2008, this exposure expired. (d) In 2005, the Pennsylvania Delivery segment recorded a loss accrual, including interest expense, related to a PJM billing dispute.In 2006, the accrual was reduced and it was determined that the Supply segment was responsible for a portion of the loss accrual, including interest. (e) Includes $13 million related to the cancellation of the Holtwood hydroelectric expansion project.See Note 9 to the Financial Statements for additional information. 2009 Outlook Excluding special items and the impact of the cost reduction initiative discussed below, PPL projects higher earnings for its Supply business segment in 2009 compared with 2008, driven by higher energy margins, despite higher expected coal expense, as a result of higher baseload generation; higher Western U.S. energy sales prices; and higher expected margins from its marketing and trading activities.The Supply segment also expects to incur higher operation and maintenance expenses, depreciation and financing costs in 2009. See Note 26 to the Financial Statements for additional information on a cost reduction initiative completed in February 2009.The Supply segment expects to achieve annual pre-tax savings of between $14 and $17 million from the reduction of management and staff positions, including a reduction of costs allocated as a result of the elimination of positions at PPL Services. International Delivery Segment The International Delivery segment consists primarily of the distribution of electricity in the U.K.In 2007, PPL completed the sale of its Latin American businesses.In the first quarter of 2008, the International Delivery segment recognized income tax adjustments and other expenses in Discontinued Operations as the dissolution of the remaining Latin American holding companies commenced.See Note 10 to the Financial Statements for additional information. The International Delivery segment results in 2008, 2007 and 2006 reflect the reclassification of Latin American revenues and expenses to Discontinued Operations. International Delivery segment net income attributable to PPL was: Utility revenues $ $ $ Energy-related businesses 33 37 37 Total operating revenues Other operation and maintenance Depreciation Taxes, other than income 66 67 57 Energy-related businesses 14 17 17 Total operating expenses Other Income - net 17 26 27 Interest Expense Income Tax Expense (Benefit) 45 ) 19 Income from Discontinued Operations 5 50 Net Income Net Income Attributable to Noncontrolling Interests 6 8 Net Income Attributable to PPL $ $ $ The after-tax changes in net income attributable to PPL between these periods were due to the following factors. 2008 vs. 2007 2007 vs. 2006 U.K. Delivery margins $ 12 $ 11 Other operating expenses 24 ) Depreciation 4 5 Income taxes 24 ) Foreign currency exchange rates ) 22 Impairment of investment in U.K. real estate (Note 9) 6 Hyder liquidation distributions (Note9) (3 ) ) Gain on transfer of equity investment (5 ) Other (4 ) 2 Discontinued Operations, net of special item (Note 10) ) 4 Interest expense 17 U.S. income taxes (1 ) 26 Change in tax reserves (Note 5) ) 31 Gain (loss) on economic hedges (Note 16) 10 (7 ) Other 6 8 Special items ) $ ) $ · Higher U.K. delivery margins for both periods were primarily due to price increases and favorable changes in customer mix.The increase in 2007 compared with 2006, was partially offset by a 3% decrease in sales volume, partially due to milder weather in 2007. · Lower U.K. other operating expenses in 2008 compared with 2007, were primarily due to lower compensation and pension costs.Higher U.K. other operating expenses in 2007 compared with 2006, were primarily due to higher compensation and pension costs, distribution network repairs and insurance expense. · The decrease in U.K. income taxes in 2008 compared with 2007, was primarily due to HMRC's determination related to deductibility of imputed interest on a loan from Hyder and a change in tax law that included the phase-out of tax depreciation on industrial buildings over a four-year period.The increase in U.K. income taxes in 2007 compared with 2006, was primarily due to the transfer in 2006 of a future tax liability from WPD and certain surplus tax losses from Hyder to a former Hyder affiliate.See Note 5 to the Financial Statements for additional information. · Changes in foreign currency exchange rates decreased WPD-related revenue and expense line items by 5% in 2008 compared with 2007.Changes in foreign currency exchange rates increased WPD's portion of revenue and expense line items by 11% in 2007 compared with 2006. · Interest expense decreased in 2008 compared with 2007, primarily due to lower borrowing costs resulting from the sale of the Latin American businesses in 2007. · U.S. income taxes decreased in 2007 compared with 2006, primarily due to changes in the taxable amount of planned cash repatriations, higher foreign tax credits on U.K. distributions and true-ups of prior year returns. · The change in a U.S. income tax reserve resulted from the lapse in 2007 of an applicable statute of limitations. The following after-tax amounts, which management considers special items, also had a significant impact on the International Delivery segment earnings. Sale of Latin American businesses (Note10) $ Change in U.K. tax rate (Note 5) 54 Reduction in Enron reserve $ 1 Workforce reduction (Note 13) (4 ) Other $ (1 ) Total $ (1 ) $ $ 1 2009 Outlook Excluding special items, PPL projects lower earnings in 2009 compared with 2008, for its International Delivery segment as a result of higher income taxes and a less favorable currency exchange rate in the U.K. Pennsylvania Delivery Segment The Pennsylvania Delivery segment includes the regulated electric and gas delivery operations of PPL Electric and PPL Gas Utilities.In October 2008, PPL sold its natural gas distribution and propane businesses.See Note 10 to the Financial Statements for additional information. The Pennsylvania Delivery segment results in 2008, 2007 and 2006 reflect the reclassification of the natural gas distribution and propane businesses' revenues and expenses to Discontinued Operations. Pennsylvania Delivery segment net income attributable to PPL was: Operating revenues External $ $ $ Intersegment Total operating revenues Fuel and energy purchases External Intersegment Other operation and maintenance Amortization of recoverable transition costs Depreciation Taxes, other than income Total operating expenses Other Income - net 14 31 31 Interest Expense Income Taxes 81 Income (Loss) from Discontinued Operations 3 ) 4 Net Income Net Income Attributable to Noncontrolling Interests 18 18 14 Net Income Attributable to PPL $ $ $ The after-tax changes in net income attributable to PPL between these periods were due to the following factors. 2008 vs. 2007 2007 vs. 2006 Delivery revenues (net of CTC/ITC amortization, interest expense on transition bonds and ancillary charges) $ 32 $ 15 Other operation and maintenance (5 ) (2 ) Depreciation (8 ) Other income - net ) Income taxes (6 ) (2 ) Discontinued operations, net of special item (Note 10) (3 ) 8 Other 4 (2 ) Special items 39 ) $ 51 $ ) · Delivery revenues increased in 2008 compared with 2007, primarily due to a base rate increase effective January 1, 2008 and normal load growth.Delivery revenues increased in 2007 compared with 2006, primarily due to a 4% increase in sales volume resulting primarily from, the impact of favorable weather in 2007 on residential and commercial sales, and normal load growth. · Depreciation expense increased in 2007 compared with 2006, primarily due to the purchase of previously leased equipment. · Other income - net decreased in 2008 compared with 2007, primarily due to a decrease in interest income from affiliate resulting from a decrease in the average balance outstanding on a note receivable from an affiliate and a lower average rate on this note due to the floating interest rate. The following after-tax amounts, which management considers special items, also had a significant impact on the Pennsylvania Delivery segment earnings. Realization of benefits related to Black Lung Trust assets (Note 13) $ 21 PJM billing dispute (a) 21 Reversal of cost recovery - Hurricane Isabel (Note 1) (7 ) Workforce reduction $ (1 ) Sale of gas and propane businesses (Note10) $ (6 ) ) Total $ (6 ) $ ) $ 35 (a) In 2005, the Pennsylvania Delivery segment recorded a loss accrual, including interest expense, related to a PJM billing dispute.In 2006, the accrual was reduced and it was determined that the Supply segment was responsible for a portion of the loss accrual, including interest. 2009 Outlook Excluding special items and the impact of the cost reduction discussed below, PPL projects lower earnings in 2009 compared with 2008, for its Pennsylvania Delivery segment due to the divestiture of the natural gas distribution and propane businesses and slightly lower results from the electricity delivery business (where slightly higher revenues are expected to be offset by higher operation and maintenance expenses). See Note 26 to the Financial Statements for additional information on a cost reduction initiative completed in February 2009.The Pennsylvania Delivery segment expects to achieve annual pre-tax savings of between $6 and $8 million from the reduction of management and staff positions, including a reduction of costs allocated as a result of the elimination of positions at PPL Services. See Note 15 to the Financial Statements for a discussion of the PUC-approved plan to procure default electricity supply in 2007 through 2009, additional information on Pennsylvania legislative and other regulatory activities, and a FERC-approved transmission rate, all of which may impact future results of operations. Statement of Income Analysis Domestic Gross Energy Margins Non-GAAP Financial Measure The following discussion includes financial information prepared in accordance with GAAP, as well as a non-GAAP financial measure, "Domestic Gross Energy Margins."The presentation of "Domestic Gross Energy Margins" is intended to supplement the investor's understanding of PPL's domestic non-trading and trading activities by combining applicable income statement line items and related adjustments to calculate a single financial measure.PPL believes that "Domestic Gross Energy Margins" are useful and meaningful to investors because they provide them with the results of PPL's domestic non-trading and trading activities as another criterion in making their investment decisions.PPL's management also uses "Domestic Gross Energy Margins" in measuring certain corporate performance goals used in determining variable compensation.Other companies may use different measures to present the results of their non-trading and trading activities.Additionally, "Domestic Gross Energy Margins" are not intended to replace "Operating Income," which is determined in accordance with GAAP, as an indicator of overall operating performance.The following table provides a reconciliation between "Domestic Gross Energy Margins" as defined by PPL and "Operating Income." Operating Income (a) $ $ $ Adjustments: Energy-related businesses, net (b) ) (7 ) 20 Other operation and maintenance (a) Amortization of recoverable transition costs (a) Depreciation (a) Taxes, other than income(a) Revenue adjustments (c) Expense adjustments (c) ) 84 Domestic gross energy margins $ $ $ (a) As reported on the Statements of Income. (b) Amount represents the net of "Energy-related businesses" revenue and expense as reported on the Statements of Income. (c) The components of these adjustments are detailed in the tables below. The following tables provide the income statement line items and other adjustments that comprise domestic gross energy margins. Change Revenue Utility (a) $ $ Unregulated retail electric and gas (a) $ 49 Wholesale energy marketing (a) Net energy trading margins (a) ) 41 ) Revenue adjustments (b) WPD utility revenue ) ) 39 Domestic delivery component of utility revenue ) ) ) Other utility revenue ) ) (4 ) RMR revenues ) 52 MTM adjustments from economic activity (c) ) ) Gains from sale of emission allowances (d) 6 ) Revenues from Supply segment discontinued operations (e) 37 36 1 Total revenue adjustments ) ) ) Expense Fuel (a) Energy purchases (a) Expense adjustments (b) MTM adjustments from economic activity (c) ) ) Domestic electric ancillaries (f) ) ) (4 ) Gross receipts tax (g) 1 Other 6 6 Total expense adjustments ) ) Domestic gross energy margins $ $ $ ) Change Revenue Utility (a) $ $ $ Unregulated retail electric and gas(a) 91 11 Wholesale energy marketing (a) ) Net energy trading margins (a) 41 35 6 Revenue adjustments (b) WPD utility revenue ) ) ) Domestic delivery component of utility revenue ) ) ) Other utility revenue ) ) RMR revenues ) ) MTM adjustments from economic activity (c) ) Gains from sale of emission allowances (d) 22 87 Revenues from Supply segment discontinued operations (e) 36 35 1 Total revenue adjustments ) ) Expense Fuel (a) Energy purchases (a) ) Expense adjustments (b) MTM adjustments from economic activity (c) ) Domestic electric ancillaries (f) ) ) (1 ) Gross receipts tax (g) 7 Other (1 ) 1 Total expense adjustments ) Domestic gross energy margins $ $ $ (a) As reported on the Statements of Income. (b) To include/exclude the impact of any revenues and expenses not associated with domestic gross energy margins, consistent with the way management reviews domestic gross energy margins internally. (c) See Note 19 to the Financial Statements for additional information regarding economic activity. (d) Included in "Other operation and maintenance" on the Statements of Income. (e) Represents revenues associated with the Long Island generation business and the majority of the Maine hydroelectric generation business.See Note 10 to the Financial Statements for additional information. (f) Included in "Energy purchases" on the Statements of Income. (g) Included in "Taxes, other than income" on the Statements of Income. Domestic Gross Energy Margins By Region Domestic gross energy margins are generated through PPL's non-trading and trading activities.PPL manages its non-trading energy business on a geographic basis that is aligned with its generation assets. Change Non-trading Eastern U.S. (a) $ $ $ ) Western U.S. 8 Net energy trading ) 41 ) Domestic gross energy margins $ $ $ ) Change Non-trading Eastern U.S. (a) $ $ $ Western U.S. 27 Net energy trading (b) 41 47 (6 ) Domestic gross energy margins $ $ $ (a) Includes the revenues of the Long Island generation business and the majority of the Maine hydroelectric generation business, which are reflected in the Statements of Income in Discontinued Operations. (b) 2006 includes the margins of the Griffith plant prior to its sale in June 2006, which is reflected in the Statement of Income in Discontinued Operations. Eastern U.S. Eastern U.S. non-trading margins were $106 million lower in 2008 compared with 2007.This decrease was primarily due to higher average fuel prices, up 16%, primarily due to higher coal prices.Also contributing to the decrease was lower baseload generation, down 4%, primarily due to unplanned outages at the eastern coal-fired units and retirement of the Martins Creek coal-fired units in September 2007.Partially offsetting these lower margins were higher margins from the hedged sale of generation in the wholesale market and a 1.4% increase in PLR sales prices in accordance with the PUC Final Order. Eastern U.S. non-trading margins were $109 million higher in 2007 compared with 2006.This increase was primarily due to new full requirements supply contracts and higher wholesale market prices for electricity.Also contributing to the improvement was increased generation output from PPL's nuclear and coal-fired facilities.Nuclear generation was 2% higher in 2007.Coal-fired generation was up slightly in 2007 despite retirement of Martins Creek Units 1 and 2 in September. Western U.S. Western U.S. non-trading margins were $8 million higher in 2008 compared with 2007.This increase was primarily due to increased generation from the hydroelectric units, up 2%. Western U.S. non-trading margins were $27 million higher in 2007 compared with 2006.This increase was primarily due to higher market prices for electricity combined with increased generation from coal-fired generating facilities.Coal-fired generation was 6% higher in 2007. Net Energy Trading PPL enters into energy contracts to take advantage of market opportunities.As a result, PPL may at times create a net open position in its portfolio that could result in significant losses if prices do not move in the manner or direction anticipated.The margins from these trading activities are reflected in the Statements of Income as "Net energy trading margins."These physical and financial contracts cover trading activity associated with electricity, FTRs, gas, and oil. Net energy trading margins decreased by $162 million in 2008 compared with 2007.This decrease consists of $135 million of lower unrealized margins and $27 million of lower realized margins, both driven by significant decreases in power and gas prices. Net energy trading margins decreased by $6 million in 2007 compared with 2006.Energy trading margins from realized transactions decreased $10 million and were partially offset by a $4 million increase from unrealized transactions. The realized physical volumes for electricity and gas associated with energy trading were: GWh Bcf Utility Revenues The changes in utility revenues were attributable to: 2008 vs. 2007 2007 vs. 2006 Domestic: Retail electric revenue (PPL Electric) PLR $ 19 $ Delivery 17 43 Other 3 International: U.K. electric delivery revenue 3 31 U.K. foreign currency exchange rates ) 76 $ $ The increases in utility revenues for 2008 compared with 2007, excluding foreign currency exchange rate impacts, were primarily due to: · higher PLR revenue, attributable to normal load growth, and higher domestic delivery revenue, primarily attributable to a base rate increase effective January 1, 2008, as well as normal load growth.These increases were partially offset by the unfavorable impact of weather on residential and commercial sales in 2008; and · higher U.K. electric delivery revenues for 2008 compared with 2007, primarily due to an increase in prices effective April 1 and favorable changes in customer mix, partially offset by a decrease in engineering and metering services performed for third parties. The increases in utility revenues for 2007 compared with 2006, excluding foreign currency exchange rate impacts, were primarily due to: · higher domestic PLR revenues and electric delivery revenues, primarily due to a 4% increase in sales volume, resulting primarily from the impact of favorable weather in 2007 on residential and commercial sales, and normal load growth; and · higher U.K. electric delivery revenues, primarily due to an increase in prices effective April 1, favorable changes in customer mix and an increase in engineering services performed for third parties.The increase was partially offset by a 3% decrease in sales volume, primarily due to milder weather in 2007. Energy-related Businesses Energy-related businesses contributed $31 million more to operating income in 2008 compared with 2007.The increase was primarily attributable to: · a $39 million impairment in 2007 of domestic telecommunication operations that were sold in 2007; and · an $11 million increase in contributions from PPL's energy services-related businesses mainly due to increased construction activity; partially offset by · $11 million of lower pre-tax contributions from synfuel projects.This reflects a $77 million net gain recorded in 2007 on options purchased to hedge the risk associated with the phase-out of synthetic fuel tax credits.No such options were held in 2008.This decrease was partially offset by $66 million less in operating losses from synfuel projects as the projects ceased operation at the end of 2007; and · $5 million less in contributions from the domestic telecommunication operations sold in 2007. Energy-related businesses contributed $27 million more to operating income in 2007 compared with 2006.The increase was primarily attributable to: · $61 million of higher pre-tax contributions from synfuel projects.This reflects a $66 million net gain on the settlement of options purchased to hedge the risk associated with the phase-out of the synthetic fuel tax credits and an impairment charge of $10 million on synfuel-related assets in 2006, partially offset by $15 million of higher operating losses due to higher production levels in 2007; and · a $9 million increase related to PPL's energy services-related businesses; partially offset by · a $39 million impairment of the domestic telecommunication operations sold in 2007. See Note 9 to the Financial Statements for additional information on the sale of domestic telecommunications assets.See Note 15 to the Financial Statements for additional information on the shutdown of the synfuel facilities in 2007. Other Operation and Maintenance The increases in other operation and maintenance expenses were due to: 2008 vs. 2007 2007 vs. 2006 Lower (higher) gains on sales of emission allowances $ $ ) Impairment and other charges - emission allowances (Note 15) 42 Impairment of cancelled generation expansion project (Note 9) 22 Colstrip groundwater litigation (Note 15) 8 Realization of benefits related to Black Lung Trust assets in 2006 (Note 13) 36 Reduction in Enron reserve in 2006 (a) 19 WPD insurance adjustment 7 Hurricane Isabel (Note 1) ) Martins Creek ash basin remediation (Note15) (2 ) 11 PUC-reportable storm costs (4 ) 6 Stock-based compensation (Note 12) (7 ) 7 Domestic and international workforce reductions (7 ) 11 U.K. foreign currency exchange rates (8 ) 19 Costs at Western and Eastern U.S. fossil/hydroelectric stations ) 5 WPD recoverable engineering services ) 19 Costs at Susquehanna station and other nuclear related expenses ) 4 Impairment of transmission rights (b) ) 23 Definedbenefit costs (Note13) ) 11 Other 15 26 $ 58 $ (a) In 2006, PPL and PPL Energy Supply sold their Enron Corporation bankruptcy claims that related to past due receivables to an independent third party.In conjunction with the sale, PPL Energy Supply reduced the associated allowance for doubtful accounts.PPL Energy Supply remained liable if any of the claims were disallowed by the bankruptcy court, under certain circumstances.During 2008, this exposure expired. (b) In 2007, Maine Electric Power Company (MEPCO), ISO New England and other New England transmission owners submitted a filing to the FERC seeking to roll the revenue requirement of the MEPCO transmission facilities into the regional transmission rates in New England and to change certain rules concerning the use of the transmission line for energy and capacity.PPL protested this proposal and recorded an impairment of the transmission rights based on their estimated fair value as determined by an internal model and other market analysis. Amortization of Recoverable Transition Costs Amortization of recoverable transition costs decreased by $17 million in 2008 compared with 2007.Amortization of recoverable transition costs increased by $28 million in 2007 compared with 2006.The amortization of recoverable transition costs is based on a PUC amortization schedule, adjusted for ITC and CTC recoveries in customer rates and related expenses.Since the amortization substantially matches the revenue recorded based on recovery in customer rates, there is minimal impact on earnings. Depreciation Increases in depreciation expense were due to: 2008 vs. 2007 2007 vs. 2006 Additions to PP&E (a) $ 38 $ 30 Purchase in 2006 of equipment previously leased (Note 11) 9 Impact in 2007 of not depreciating telecommunication assets subsequently sold (Note 9) ) U.K. foreign currency exchange rates (7 ) 13 Extension of useful lives of certain WPD network assets in mid-2007 (Note 1) ) ) Other (2 ) 2 $ 16 $ 26 (a) Additions in 2008 include the Susquehanna uprate project and the scrubbers installed at the Montour plant. Taxes, Other Than Income Taxes, other than income decreased by $10 million in 2008 compared with 2007.The decrease was primarily due to: · a $7 million PPL Montana property tax refund recorded in 2008; · a $4 million decrease in domestic sales and use tax expense, primarily due to an adjustment to a domestic sales and use tax accrual; · a $3 million decrease from changes in U.K. foreign currency exchange rates; and · a $3 million decrease in Pennsylvania capital stock tax expense, primarily due to a change in the tax rate; partially offset by · a $6 million increase in Pennsylvania gross receipts tax expense, primarily due to an increase in the tax rate in 2008; and · a $3 million increase in WPD property taxes, primarily attributable to inflation. Taxes, other than income, increased by $18 million in 2007 compared with 2006.The increase was primarily due to: · a $12 million increase in Pennsylvania gross receipts tax expense, which is passed through to customers, resulting from a 4% increase in sales volume; · a $5 million increase from changes in U.K. foreign currency exchange rates; and · a $4 million increase in WPD property taxes, attributable to a $2 million refund credit in 2006 and inflation; partially offset by · a $4 million decrease in Pennsylvania capital stock tax expense. Other Income - net See Note 17 to the Financial Statements for details of other income. Interest Expense The changes in interest expense were due to: 2008 vs. 2007 2007 vs. 2006 Long-term debt interest expense primarily due to new issuances (Note 8) $ 34 $ 63 Short-term debt interest expense 7 3 Amortization of debt issuance costs 5 (3 ) Interest accrued for PJM billing dispute (a) 7 Capitalized interest (1 ) ) Redemption of 8.23% Subordinated Debentures in 2007 (Note 16) (4 ) (7 ) U.K. foreign currency exchange rates (8 ) 14 Repayment of transition bonds (Note 8) ) ) Hedging activities ) 4 Other 1 $ ) $ 26 (a) In 2005, PPL Electric recorded a loss accrual, including interest expense, related to a PJM billing dispute.In 2006, the accrual was reduced based on an agreement between the parties. Income Taxes The changes in income taxes were due to: 2008 vs. 2007 2007 vs. 2006 Synthetic fuel and other tax credits $ 72 $ 1 U.K. Finance Act adjustments (Note 5) 46 ) Tax reserve adjustments (Note 5) 44 ) Higher pre-tax book income 32 78 Transfer of WPD tax items in 2006 (Note 5) 20 Tax on foreign earnings (3 ) (4 ) Tax return adjustments (Note 5) (8 ) ) Other ) (5 ) $ $ 2 See Note 5 to the Financial Statements for details on effective income tax rates. Discontinued Operations Income from Discontinued Operations decreased by $270 million in 2008 compared with 2007.The decrease was primarily attributable to gains on the sale of PPL's Latin American businesses in 2007.This is also the primary reason for the increase in Income from Discontinued Operations of $245 million in 2007 compared with See Note 10 to the Financial Statements for additional information regarding PPL's Discontinued Operations. Financial Condition Liquidity and Capital Resources In general, the continued downturn in the financial markets has made obtaining new sources of bank and capital markets funding difficult and costly.During this challenging period, PPL continues to focus on maintaining a strong credit profile and liquidity position.PPL expects to continue to have adequate liquidity available through operating cash flows, cash and cash equivalents, short-term investments and its credit facilities.PPL currently does not expect to need to access commercial paper markets or debt and equity capital markets until mid-2009, except to remarket certain bonds at PPL Energy Supply to unaffiliated investors as discussed below under "Forecasted Sources of Cash." PPL's cash flows from operations and access to cost-effective bank and capital markets are subject to risks and uncertainties including, but not limited to: · changes in market prices for electricity; · changes in commodity prices that may increase the cost of producing power or decrease the amount PPL receives from selling power; · operational and credit risks associated with selling and marketing products in the wholesale power markets; · significant switching by PPL Electric's customers to or from alternative suppliers that would impact the level of sales under the PLR contracts; · ineffectiveness of the trading, marketing and risk management policy and programs used to mitigate PPL's risk exposure to adverse electricity and fuel prices, interest rates, foreign currency exchange rates and counterparty credit; · unusual or extreme weather that may damage PPL's transmission and distribution facilities or affect energy sales to customers; · reliance on transmission and distribution facilities that PPL does not own or control to deliver its electricity and natural gas; · unavailability of generating units (due to unscheduled or longer-than-anticipated generation outages, weather and natural disasters) and the resulting loss of revenues and additional costs of replacement electricity; · the ability to recover and the timeliness and adequacy of recovery of costs associated with regulated utility businesses; · costs of compliance with existing and new environmental laws and with new security and safety requirements for nuclear facilities; · any adverse outcome of legal proceedings and investigations with respect to PPL's current and past business activities; · continued downturn in the financial markets that could make obtaining new sources of bank and capital markets funding more difficult and more costly; and · a downgrade in PPL's or its rated subsidiaries' credit ratings that could adversely affect their ability to access capital and increase the cost of credit facilities and any new debt. At December 31, PPL had the following: Cash and cash equivalents $ $ $ Short-term investments (a) (b) $ $ $ Short-term debt $ $ 92 $ 42 (a) 2008 amount represents tax-exempt bonds issued by the PEDFA in December 2008 on behalf of PPL Energy Supply and purchased by a subsidiary of PPL Energy Supply upon issuance.See Note 8 to the Financial Statements for further discussion. (b) Includes $15 million and $153 million of auction rate securities at December 31, 2007 and 2006.See below for a discussion of auction rate securities. The changes in PPL's cash and cash equivalents position resulted from: Net Cash Provided by Operating Activities $ $ $ Net Cash Used in Investing Activities ) ) ) Net Cash Provided by (Used in) Financing Activities ) 95 Effect of Exchange Rates on Cash and Cash Equivalents ) 5 3 Net Increase (Decrease) in Cash and Cash Equivalents $ $ ) $ Auction Rate Securities PPL had auction rate securities totaling $24 million at December31, 2008, which were classified as "Investments - Other," and $15 million and $153 million at December 31, 2007 and 2006, which were classified as "Short-term investments" on the Balance Sheets.Historically, an active market existed for such investments, and the auctions provided an opportunity for investors either to hold an investment at a periodically reset interest rate or to sell the investment at its par value for immediate liquidity.In early 2008, investor concerns about credit and liquidity in the financial markets, generally, as well as investor concerns over specific insurers that guarantee the credit of certain of the underlying securities, created uncertainty in the auction rate securities market and these securities generally failed to be remarketed through their established auction process.These auction failures and the resulting illiquidity continue to impact PPL's investment in auction rate securities. At December 31, 2008, PPL concluded that the fair value of its auction rate securities was $24 million, a temporary decline of $5 million from par value.Because PPL intends and has the ability to hold these auction rate securities until they can be liquidated at par value, PPL believes that it does not have significant exposure to realize losses on these securities.Based upon the evaluation of available information, PPL believes these investments continue to be of high credit quality.Additionally, PPL does not anticipate having to sell these securities to fund operations.As such, the decline in fair value is deemed temporary due to general market conditions.See Note 18 to the Financial Statements for further discussion of auction rate securities. Operating Activities Net cash provided by operating activities increased by 1%, or $18 million, in 2008 compared with 2007, primarily as a result of higher revenues, primarily due to the hedged sale of generation in the wholesale market, increased retail electric sales volumes and a 1.4% increase in domestic delivery sales prices, as well as less U.S. income tax payments, primarily as a result of a refund received in 2008, and operating losses incurred in 2007 in connection with synfuel projects that ceased operation at the end of 2007.The increases to cash provided by operating activities resulting from these items were partially offset by increased expenditures for fuel, primarily due to higher coal prices, lower realized net energy trading margins, driven by significant decreases in power and gas prices, higher interest paid, primarily due to higher debt levels in 2008, cash flows provided by Latin America's operations in 2007 but not 2008, due to the sale of the Latin American businesses in 2007, and an insurance recovery of storm costs in 2007. Net cash provided by operating activities decreased by 11%, or $187 million, in 2007 compared with 2006, primarily as a result of increased expenditures for fuel and increased U.S. income tax payments, a portion of which related to taxes incurred in connection with the sale of PPL's Latin American businesses, partially offset by higher revenues in 2007 compared with 2006.The higher revenues resulted primarily from higher wholesale market prices for electricity in the U.S. and increased domestic sales volumes, primarily due to the impact of favorable weather in 2007 on residential and commercial sales and normal load growth. PPL expects to continue to maintain stable cash provided by operating activities as a result of its power sales commitments from wholesale and retail customers, long-term fuel purchase contracts and contracts to procure electricity in 2010.PPL estimates that, on average, approximately 95% of its expected annual generation output for 2009 is committed under power sales contracts.PPL has and will continue to layer in power sales contracts in the wholesale markets for the capacity and energy currently committed under the PLR supply contracts with PPL Electric, which expire at the end of 2009.Based on the way in which the wholesale markets have developed over the last several years, PPL expects that new contracts are likely to continue to be of a shorter duration than the PLR supply contracts, which at inception had terms of approximately nine years. As discussed in the "Overview," pursuant to a plan approved by the PUC, PPL Electric has entered into contracts to procure two-thirds of the 2010 electricity supply it expects to need for residential, small commercial and small industrial customers.If proposed legislation to extend generation rate caps or otherwise limit cost recovery through rates for Pennsylvania utilities beyond the end of their transition periods gets passed, there could be negative consequences to PPL's cash from operations. PPL's contracts for the sale and purchase of electricity and fuel often require cash collateral or other credit enhancements, or reductions or terminations of a portion of the entire contract through cash settlement, in the event of a downgrade of PPL's or its subsidiaries' credit ratings or adverse changes in market prices.For example, in addition to limiting its trading ability, if PPL's or its subsidiaries' ratings were lowered to below "investment grade" and energy prices increased by 10%, PPL estimates that, based on its December 31, 2008 positions, it would have had to post additional collateral of approximately $815 million, compared with $829 million at December 31, 2007.PPL has in place risk management programs that are designed to monitor and manage its exposure to volatility of cash flows related to changes in energy and fuel prices, interest rates, foreign currency exchange rates, counterparty credit quality and the operating performance of its generating units. Investing Activities The primary use of cash in investing activities is capital expenditures.See "Forecasted Uses of Cash" for detail regarding capital expenditures in 2008 and projected expenditures for the years 2009 through 2013. Net cash used in investing activities increased 165%, or $1.0 billion, in 2008 compared with 2007, as PPL received $303 million from the sale of PPL's gas and propane businesses in 2008 compared to aggregate proceeds of $898 million received from the sale of PPL's Latin American businesses and telecommunication operations in 2007.Additionally, there was a change of $354 million from purchases and sales of other investments and a change of $359 million from purchases and sales of intangible assets.The increase in cash used in investing activities from the above items was partially offset by a decrease of $239 million in capital expenditures and a decrease of $54 million in the amount of cash that became restricted. Net cash used in investing activities decreased 62%, or $1.0 billion, in 2007 compared with 2006 primarily as a result of aggregate proceeds of $898 million received from the sale of PPL's Latin American businesses and telecommunication operations in 2007 compared to $110 million received from the sale of its interest in the Griffith plant in 2006, as well as a change of $555 million from purchases and sales of other investments and a change of $79 million from purchases and sales of intangible assets.These increases were partially offset by an increase of $263 million in capital expenditures, primarily as a result of construction of pollution control equipment at coal-fired plants in Pennsylvania, and an increase of $113 million in the additional amount of cash that became restricted. Financing Activities Net cash provided by financing activities was $721 million in 2008, compared with $1.3 billion of cash used in financing activities in 2007 and net cash provided by financing activities of $95 million in 2006.The change from 2007 to 2008 primarily reflects increased issuances and lower retirements of long-term debt, lower repurchases of common stock and increased short-term borrowings in 2008.The change from 2006 to 2007 primarily reflects reduced issuances of long-term debt and equity securities in 2007, as well as repurchases of common stock under a $750 million stock repurchase program approved by PPL's Board of Directors in June 2007. In 2008, cash provided by financing activities primarily consisted of net debt issuances of $1.3 billion and $19 million of common stock sale proceeds, partially offset by common and preferred dividends paid of $509 million and the repurchase of 802,816 shares of common stock for $38 million. In 2007, cash used in financing activities primarily consisted of net debt retirements of $170 million, the repurchase of 14,929,892 shares of common stock for $712 million and common and preferred dividends paid of $477 million, partially offset by $32 million of common stock sale proceeds.See Note8 to the Financial Statements for a discussion of the common stock repurchase program. In 2006, cash provided by financing activities primarily consisted of net debt issuances of $277 million, net proceeds of $245 million from the issuance of preference stock and $21 million of common stock sale proceeds, partially offset by common and preferred dividends paid of $421 million.See Note 7 to the Financial Statements for information regarding the preference stock issued by PPL Electric. See "Forecasted Sources of Cash" for a discussion of PPL's plans to issue debt and equity securities, as well as a discussion of credit facility capacity available to PPL.Also see "Forecasted Uses of Cash" for a discussion of PPL's plans to pay dividends on its common and preferred securities in the future, as well as maturities of PPL's long-term debt. PPL's debt financing activity in 2008 was: Issuances (a) Retirements PPL Gas Utilities Unsecured Promissory Notes $ ) PPL Energy Supply Senior Unsecured Notes $ PPL Energy Supply Tax-Exempt Financing PPL Energy Supply Convertible Senior Notes (b) ) PPL Electric Senior Secured Bonds PPL Electric Tax-Exempt Refunding 90 ) PPL Transition Bond Company Transition Bonds ) WPD Senior Unsecured Notes (c) ) PPL Energy Supply short-term debt (net change) PPL Electric short-term debt (net change) 54 WPD short-term debt (net change) Total $ $ ) Net increase $ (a) Amounts are net of pricing discounts, where applicable. (b) See Notes 4 and 8 to the Financial Statements for information on the terms of the Convertible Senior Notes and discussion of conversions and redemptions during 2008. (c) Retirement is net of $16 million received on settlement of related cross-currency swaps. See Note 8 to the Financial Statements for more detailed information regarding PPL's financing activities in 2008. Forecasted Sources of Cash PPL expects to continue to have significant sources of cash available in the near term, including various credit facilities, a commercial paper program and operating leases.PPL currently does not expect to need to access commercial paper markets or debt and equity capital markets until mid-2009, except to remarket certain bonds at PPL Energy Supply to unaffiliated investors as discussed below. Credit Facilities At December 31, 2008, PPL's total committed borrowing capacity under credit facilities and the use of this borrowing capacity were: Committed Capacity Borrowed Letters of Credit Issued(g) Unused Capacity PPL Energy Supply Domestic Credit Facilities (a) $ PPL Electric Credit Facilities (b) 95 1 Total Domestic Credit Facilities (c) $ WPDH Limited Credit Facility (d) ₤ ₤ ₤ 29 WPD (South West) Credit Facilities (e) 37 ₤ 4 Total WPD Credit Facilities (f) ₤ ₤ ₤ 4 ₤ (a) The committed capacity under one of PPL Energy Supply's syndicated credit facilities decreased by approximately $175 million in December 2008 as a result of the termination of the commitment of a participating lender. PPL Energy Supply has the ability to borrow $3.6 billion under its credit facilities.Such borrowings generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.PPL Energy Supply also has the capability to cause the lenders to issue up to $4.2 billion of letters of credit under these facilities, which issuances reduce available borrowing capacity.Under certain conditions, PPL Energy Supply may request that the capacity of two of its facilities be increased by up to an aggregate of $650 million. These credit facilities contain a financial covenant requiring debt to total capitalization to not exceed 65%.At December 31, 2008 and 2007, PPL Energy Supply's consolidated debt to total capitalization percentages, as calculated in accordance with its credit facilities, were 44% and 36%.The credit facilities also contain standard representations and warranties that must be made for PPL Energy Supply to borrow under them. The committed capacity expires as follows:$685 million in 2009, $300 million in 2011 and $3.2 billion in 2012. (b) The committed capacity under PPL Electric's syndicated credit facility decreased by approximately $10 million in December 2008 as a result of the termination of the commitment of a participating lender. Borrowings under PPL Electric's $190 million syndicated credit facility generally bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating.PPL Electric also has the capability to cause the lenders to issue up to $190 million of letters of credit under this facility, which issuances reduce available borrowing capacity.Under certain conditions, PPL Electric may request that the facility's capacity be increased by up to $100 million. The syndicated credit facility contains a financial covenant requiring debt to total capitalization to not exceed 70%.At December 31, 2008 and 2007, PPL Electric's consolidated debt to total capitalization percentages, as calculated in accordance with its credit facility, were 53% and 47%.The syndicated credit facility also contains standard representations and warranties that must be made for PPL Electric to borrow under it. Committed capacity includes a $150 million credit facility related to an asset-backed commercial paper program through which PPL Electric obtains financing by selling and contributing its eligible accounts receivable and unbilled revenues to a special purpose, wholly-owned subsidiary on an ongoing basis.The subsidiary pledges these assets to secure loans of up to an aggregate of $150 million from a commercial paper conduit sponsored by a financial institution.At December 31, 2008, based on accounts receivable and unbilled revenue pledged, $101 million was available for borrowing. The committed capacity expires as follows:$150 million in 2009 and $190 million in 2012. (c) The commitments under PPL's domestic credit facilities are provided by a diverse bank group consisting of 23 banks, with no one bank providing more than 14% of the total committed capacity. (d) Borrowings under WPDH Limited's credit facility bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating. This credit facility contains financial covenants that require WPDH Limited to maintain an interest coverage ratio of not less than 3.0 times consolidated earnings before income taxes, depreciation and amortization and a regulatory asset base (RAB) that exceeds total net debt by the higher of an amount equal to 15% of total net debt or £150 million, in each case as calculated in accordance with the credit facility.At December31, 2008 and 2007, WPDH Limited's interest coverage ratios, as calculated in accordance with its credit facility, were 4.6 and 4.0.At December 31, 2008 and 2007, WPDH Limited's RAB, as calculated in accordance with the credit facility, exceeded its total net debt by £385 million, or 31%, and £548 million, or 54%. (e) WPD (South West) has two credit facilities:one under which it can make cash borrowings and another under which it has the capability to cause the lender to issue up to approximately £5 million (approximately $8 million at December31, 2008) of letters of credit.Borrowings bear interest at LIBOR-based rates plus a spread, depending upon the company's public debt rating. The credit facility under which it can make cash borrowings contains financial covenants that require WPD (South West) to maintain an interest coverage ratio of not less than 3.0 times consolidated earnings before income taxes, depreciation and amortization and a RAB at £150 million greater than total gross debt, in each case as calculated in accordance with the credit facility.At December31, 2008 and 2007, WPD (South West)'s interest coverage ratios, as calculated in accordance with its credit facility, were 4.4.At December31, 2008 and 2007, WPD (South West)'s RAB, as calculated in accordance with the credit facility, exceeded its total gross debt by £347 million and £349 million. (f) The committed capacity of WPD's credit facilities expires as follows:£155 million in 2009 and £150 million in 2013. At December 31, 2008, unused capacity of WPD's credit facilities was approximately $219 million. (g) The borrower under each of these facilities has a reimbursement obligation to the extent any letters of credit are drawn upon.The letters of credit issued as of December 31, 2008, generally expire in 2009. In addition to the financial covenants noted in the table above, the credit agreements governing the credit facilities contain various other covenants.Failure to comply with the covenants after applicable grace periods could result in acceleration of repayment of borrowings and/or termination of the agreements.PPL monitors compliance with the covenants on a regular basis.At December31, 2008, PPL was in material compliance with these covenants.At this time, PPL believes that these covenants and other borrowing conditions will not limit access to these funding sources. See Note 8 to the Financial Statements for further discussion of PPL's credit facilities. During 2009, PPL currently intends to take the following actions as it relates to its committed borrowing capacity:increase PPL Energy Supply's capacity up to a maximum total of $5.0 billion through traditional bank or structured-type credit facilities, which includes the renewal or extension of certain facilities that expire in 2009; renew PPL Electric's existing $150 million asset-backed credit facility to maintain its current total capacity level; and increase WPD's capacity up to a maximum total of £355 million, which includes the renewal and extension of certain facilities that expire in 2009. Commercial Paper PPL Energy Supply and PPL Electric usually maintain commercial paper programs, under which commercial paper issuances are supported by certain credit facilities of each company, to provide an additional financing source to fund their short-term liquidity needs, if and when necessary.During 2008, PPL Energy Supply and PPL Electric had commercial paper programs in place for up to $500 million for PPL Energy Supply and for up to $200 million for PPL Electric.Neither PPL Energy Supply nor PPL Electric had commercial paper outstanding at December 31, 2008. As discussed below under "Credit Ratings," S&P lowered its rating on PPL Energy Supply's commercial paper to A-3 from A-2 in January 2009.Based on its current cash position and anticipated cash flows, PPL Energy Supply currently does not expect to need to issue any commercial paper during 2009.As a result of this expectation, coupled with the lack of liquidity in commercial paper markets for paper with an A-3 rating, in January 2009, PPL Energy Supply closed its commercial paper program and requested that Moody's, S&P and Fitch each withdraw their ratings on its commercial paper program, which each rating agency subsequently did. As noted below under "Credit Ratings," commercial paper for PPL Electric is rated P-2, A-2 and F2 by Moody's, S&P and Fitch.Liquidity in the markets for commercial paper with these ratings became extremely limited during the second half of 2008 as a result of the downturn in the financial markets.Liquidity for commercial paper with these ratings has improved thus far in 2009, but it is still somewhat difficult and costly for PPL Electric to issue commercial paper.Based on its current cash position and anticipated cash flows, PPL Electric currently does not expect to need to issue any commercial paper during 2009, but it may do so from time to time to facilitate short-term cash flow needs if market conditions improve. Operating Leases PPL and its subsidiaries also have available funding sources that are provided through operating leases.PPL's subsidiaries lease office space, land, buildings and certain equipment.These leasing structures provide PPL additional operating and financing flexibility.The operating leases contain covenants that are typical for these agreements, such as maintaining insurance, maintaining corporate existence and timely payment of rent and other fees. PPL, through its subsidiary PPL Montana, leases a 50% interest in Colstrip Units 1 and 2 and a 30% interest in Unit 3, under four 36-year, non-cancelable operating leases.These operating leases are not recorded on PPL's Balance Sheets.The leases place certain restrictions on PPL Montana's ability to incur additional debt, sell assets and declare dividends.At this time, PPL believes that these restrictions will not limit access to these funding sources or cause acceleration or termination of the leases.See Note 8 to the Financial Statements for a discussion of other dividend restrictions related to PPL subsidiaries. See Note 11 to the Financial Statements for further discussion of the operating leases. Long-Term Debt and Equity Securities Subject to market conditions in 2009, PPL and its subsidiaries currently plan to issue up to $300 million in long-term debt securities and to remarket to unaffiliated investors $150 million of tax-exempt bonds issued by the PEDFA in December 2008 on behalf of PPL Energy Supply and for which a subsidiary of PPL Energy Supply acted as initial purchaser.PPL Electric prefunded a portion of its 2009 financing needs through the issuance of $400 million of Senior Secured Bonds in October 2008, which will partially fund an approximately $486 million bond maturity in August 2009.See Note 8 to the Financial Statements for further discussion of the tax-exempt bonds issued by the PEDFA as well as the prefunding of PPL Electric's 2009 debt maturity.PPL expects to use the proceeds from the issuance and remarketing of long-term debt securities primarily to fund capital expenditures, to partially fund redemptions of existing debt and for general corporate purposes. PPL currently plans to issue new shares of common stock in 2009 in an aggregate amount of approximately $75 million under various employee stock-based compensation plans and its dividend reinvestment plan. Forecasted Uses of Cash In addition to expenditures required for normal operating activities, such as purchased power, payroll, fuel and taxes, PPL currently expects to incur future cash outflows for capital expenditures, various contractual obligations, payment of dividends on its common and preferred securities and the purchase of a portion of certain of PPL Energy Supply's debt securities. Capital Expenditures The table below shows PPL's actual spending for the year 2008 and current capital expenditure projections for the years 2009 through 2013. Actual Projected Construction expenditures (a) (b) Generating facilities $ Transmission and distribution facilities Environmental 68 98 6 Other 69 82 51 52 50 Total Construction Expenditures Nuclear fuel 96 Total Capital Expenditures $ (a) Construction expenditures include capitalized interest and AFUDC, which are expected to be approximately $238 million for the years 2009 through 2013. (b) Includes expenditures for certain intangible assets. PPL's capital expenditure projections for the years 2009 through 2013 total approximately $8.1 billion.Capital expenditure plans are revised periodically to reflect changes in operational, market and regulatory conditions.In light of current economic conditions, including the high cost of capital, and projections of future energy prices, certain projects previously included in this table have been cancelled or completion dates have been delayed.This table includes projected costs related to the planned 148 MW incremental capacity increases and the PJM-approved regional transmission line expansion project.See Note 9 to the Financial Statements for information on the PJM-approved regional transmission line expansion project and the cancellation of the Holtwood hydroelectric plant expansion project. PPL plans to fund its capital expenditures in 2009 with cash on hand, cash from operations and the remarketing and issuance of debt securities. Contractual Obligations PPL has assumed various financial obligations and commitments in the ordinary course of conducting its business.At December31, 2008, the estimated contractual cash obligations of PPL were: Total Less Than 1 Year 1-3
